Citation Nr: 0837928	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-22 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a disability 
manifested by memory loss.

4.  Entitlement to service connection for a disability 
manifested by stuttering.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for major depressive 
disorder.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
ear disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In September 2006, the veteran testified at a hearing before 
the RO.  At that time, the veteran stated that he wished to 
withdraw an appeal of entitlement to service connection for a 
low back disability.  Therefore, the Board finds that the 
appeal of that claim has been withdrawn.  See 38 C.F.R. 
§ 20.204 (2008).

(The decision below addresses the veteran's claims of service 
connection for residuals of a head injury, for a disability 
manifested by memory loss, for a disability manifested by 
stuttering, for a sleep disorder, and for major depressive 
disorder.  By the decision below, a previously denied claim 
of service connection for an ear disability is reopened.  The 
underlying claim of service connection for an ear disability 
and the claim of service connection for headaches are the 
subject of a remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran did not sustain a head injury with loss of 
consciousness during basic military training.

2.  The veteran does not have residual disability of an in-
service head injury with loss of consciousness, including 
memory loss, stuttering, a sleep disorder, or major 
depressive disorder.

3.  By an April 1991 rating decision, the RO denied a claim 
of service connection for ear disability.  The veteran did 
not appeal the decision.

4.  By an August 1994 rating decision, the RO denied a 
petition to reopen a claim of service connection for hearing 
loss.  The veteran did not appeal the decision.

5.  Evidence received since the April 1991 and August 1994 
decisions relates to an unestablished fact necessary to 
substantiate a claim of service connection for an ear 
disability and it raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of a head injury that 
are the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).



2.  The veteran does not have a disability manifested by 
memory loss that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).

3.  The veteran does not have a disability manifested by 
stuttering that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).

4.  The veteran does not have a sleep disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

5.  The veteran does not have major depressive disorder that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

6.  An April 1991 rating decision, which denied a claim of 
service connection for ear disability, is final.  38 U.S.C. 
§ 4005 (1988); 38 C.F.R. §§ 19.129, 19.192 (1991).

7.  An August 1994 rating decision, which denied a petition 
to reopen a claim of service connection for hearing loss, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1995).

8.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for an ear 
disability has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

A. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims of service 
connection for residuals of a head injury, for a disability 
manifested by memory loss, for a disability manifested by 
stuttering, for a sleep disorder, and for major depressive 
disorder, has been accomplished.  Through March 2004 and June 
2005 notice letters, the RO notified the veteran and his 
representative of the information and evidence needed to 
substantiate his claims of service connection.  By a March 
2006 notice letter, the RO provided the veteran with the 
general criteria for assigning disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Although the complete notice was not 
provided until after the RO initially adjudicated the 
veteran's claims, the claims were properly re-adjudicated in 
May 2008, which followed the adequate notice.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the March 2004 and June 2005 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disabilities.  Consequently, a remand of these five service 
connection issues for further notification of how to 
substantiate the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with these 
five service connection claims.  The veteran's service 
medical records have been obtained and associated with the 
claims file.  The veteran alleges that his service medical 
records are incomplete.  He also believes that additional 
records from his time in basic military training may be 
located at Beaufort Naval Hospital in South Carolina.  The 
veteran's service medical records consist of nearly 40 
entries spanning his entire period of service, including his 
time in basic military training.  There is no indication that 
the records are incomplete.  A separate request for 
additional records from Beaufort Naval Hospital was made by 
the RO.  No additional records were found in the search.

In addition to the service medical records, the RO obtained 
treatment records from the VA Medical Centers (VAMCs) in West 
Palm Beach, Florida; Ann Arbor, Michigan; Battle Creek, 
Michigan; Nashville, Tennessee; and Sheridan, Wyoming.  
Records from multiple private treatment providers were 
already associated with the claims file.  The RO requested 
and obtained the veteran's records from the Social Security 
Administration (SSA).  Furthermore, the veteran was afforded 
a hearing before the RO in September 2006 and before the 
Board in July 2008, the transcripts of which are of record.  
Thus, VA has properly assisted the veteran in obtaining any 
relevant evidence.

Although a VA examination was not provided in connection with 
these five claims, one is not necessary to decide the claims.  
As detailed in the analysis section, because the information 
and evidence does not establish that the veteran suffered an 
event, injury, or disease in service, the Board finds that a 
medical examination is not warranted.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon 
v. Nicholson, 20 Vet. App. 79, 81 (2006).

B. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

The veteran asserts that he has residuals of a head injury 
that occurred during his active military service.  
Specifically, he alleges that he was kicked in the head 
during basic military training and lost consciousness.  The 
veteran believes that he developed residual symptoms and 
disability as a result of the injury, including memory loss, 
stuttering, a sleep disorder, and major depressive disorder.  
Thus, he contends that service connection is warranted for 
residuals of a head injury, including the identified 
disabilities.

During his hearings, the veteran testified that he and 
several other recruits were kicked in the head during basic 
military training while they were performing "about faces" 
on the floor as punishment from the drill instructors.  He 
stated that he was transferred to Beaufort Naval Hospital for 
treatment after the head injury.  The veteran stated that he 
awoke after losing consciousness and he had blood coming from 
his ear.  The veteran stated that he was treated for three 
days before returning to basic military training.  He 
testified that the drill instructors had been replaced as a 
result of their actions.  The veteran stated he went on to 
complete the training that lasted from February 1973 to May 
1973.

A review of the veteran's service medical records does not 
reveal any evidence indicating that the veteran sustained a 
head injury with loss of consciousness during basic military 
training.  Notably, the service medical records contain ten 
entries from February 1973 to May 1973.  Those entries 
document treatment for complaints of several medical 
problems, but the entries do not reference a head injury.  In 
February 1973, the veteran had an eye examination and he was 
treated for complaints of bleeding lips and leg cramps.  In 
March 1973, the veteran was treated for complaints of left 
testicle pain, scrotum pain, chapped finger tips, and point 
tenderness of the right leg.  In April 1973, the veteran was 
treated for complaints of a sore throat and numbness of the 
right arm.  In May 1973, the veteran was treated for 
complaints of blisters on his feet and bilateral foot pain.

The Board finds the absence of documentation of the veteran's 
alleged head injury that occurred during basic military 
training significant because several other medical conditions 
were documented throughout his basic training.  Considering 
the several existing entries and the numerous complaints that 
were documented, it is likely that treatment for the alleged 
head injury would have been documented or at least made 
reference to, especially in light of the severity of the 
injury as described by the veteran.  Additionally, the 
service medical records contain approximately 25 entries 
subsequent to the time period of basic military training.  
Those entries do not note a history of the head injury in 
question (nor do the records pertain to memory loss, 
stuttering, sleep problems, or depression).  Furthermore, the 
veteran's separation examination was normal regarding the 
head.  Given the substantial documentation of in-service 
treatment in the veteran's service medical records, and the 
absence of any reference to the alleged head injury, the 
Board finds that the information and evidence does not 
establish that the veteran suffered an event, injury, or 
disease in service as it pertains to these five claims of 
service connection.

The Board notes that a veteran is competent to testify as to 
factual matters of which he had a first hand knowledge, such 
as an injury to the head.  See Washington v. Nicholson, 
19 Vet. App. 362 (2005).  Additionally, a veteran is 
competent, as a layperson, to report symptoms including loss 
of consciousness, after such an injury.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

In this case, the Board does not find that the veteran's 
statements and testimony regarding an in-service head injury 
outweigh the absence of evidence in the service medical 
records.  The Board does not find that the veteran's 
statements lack credibility merely because the statements are 
unaccompanied by contemporaneous medical evidence, but 
because the statements are inconsistent with the evidence 
that is of record.  See Buchanon v. Nicholson, 451 F.3d 1331, 
1337 (2006).

In addition, the veteran has made inconsistent statements 
regarding the events in question.  During the hearing before 
the RO, the veteran stated that the drill instructor incident 
occurred with about 15 days to go until the completion of 
basic training.  However, during the hearing before the 
Board, the veteran stated that the incident occurred about 
half way through basic training.  Moreover, post-service 
treatment records are negative for a history of an in-service 
head injury with loss of consciousness until approximately 
2002.  A significant amount of both VA and private medical 
records, dating from 1975, have been associated with the 
claims file.  The veteran has been treated for multiple 
medical conditions.  Despite the significant treatment, the 
prior records do not contain one report by the veteran of the 
head injury or loss of consciousness during basic military 
training.  Furthermore, the veteran has participated in the 
VA benefit claims process since 1975.  He did not make 
reference to the alleged head injury until the present claim 
was filed in January 2004.  The absence of a reference to the 
injury prior to 2002 tends to make the veteran's statements 
less persuasive.

The veteran submitted photographs of himself and fellow 
service members in an attempt to corroborate the head injury.  
However, the photographs are not probative because they do 
not contain any pertinent information.  The photographs only 
document who was in the military.  Additionally, a letter 
from the veteran's mother was submitted in April 2006.  She 
stated that the veteran did suffer a head injury during basic 
military training.  The Board does not find the letter useful 
in corroborating a head injury as the veteran's mother did 
not the witness alleged injury.

In sum, the Board finds that the information and evidence of 
record does not establish that the veteran suffered an in-
service event, injury, or disease, as it pertains to these 
five service connection claims.  The evidence that is 
associated with the record, along with the absence of other 
evidence, outweighs the veteran's inconsistent and 
uncorroborated statements regarding the alleged in-service 
head injury and loss of consciousness during basic military 
training.  Post-service medical records reflect complaints 
of, or treatment for, memory loss, stuttering, insomnia, and 
major depressive disorder.  However, without an established 
in-service event, injury, or disease to which to relate the 
symptoms and disabilities, the claims of service connection 
for residuals of a head injury, for a disability manifested 
by memory loss, for a disability manifested by stuttering, 
for a sleep disorder, and for major depressive disorder must 
be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).

II. Petition to Reopen a Previously Denied Claim

The veteran originally filed a claim of service connection 
for an ear disability in July 1990.  In April 1991, the RO 
denied service connection for any ear problem or defective 
hearing in either ear.  The veteran was notified of the 
decision later in April 1991.  The veteran did not appeal the 
decision and it became final based on the evidence then of 
record.  38 U.S.C. § 4005 (1988); 38 C.F.R. §§ 19.129, 19.192 
(1991).

In December 1992, the veteran filed another claim of service 
connection for an ear disability.  By a June 1993 rating 
decision, the RO denied service connection for hearing loss.  
In August 1994, a petition to reopen a previously denied 
claim of service connection for hearing loss was denied.  The 
veteran did not appeal the decision and it became final based 
on the evidence then of record.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1995).  In January 2004, 
the veteran petitioned to reopen a claim of service 
connection for an ear disability.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156, 20.1105 (2008).  The Board notes that 
38 C.F.R. § 3.156 was revised, effective October 6, 2006, but 
the changes affect only those claims where new service 
department records are obtained.  71 Fed. Reg. 52455-57 
(Sept. 6, 2006).  The definition of new and material evidence 
in 38 C.F.R. § 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  For purposes of the new and material analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence of record at the time of the prior RO decision 
included service medical records; VA treatment records and 
examination reports; private treatment records; and 
applications and statements from the veteran.  

The evidence previously of record documented in-service ear 
infections in both ears.  According to the veteran's entrance 
examination and separation examination, he had normal 
hearing, but audiometric testing showed worse hearing acuity 
during the separation examination.

In denying service connection for defective hearing and ear 
disability in the April 1991 decision, the RO found that the 
veteran had normal hearing and that ear infections were not 
seen on post-service examination.  Although bilateral 
sensorineural hearing loss was documented after that 
decision, the RO denied the veteran's petition to reopen the 
claim of service connection for hearing loss in the August 
1994 decision.

Evidence added to the record after the previous final 
decisions regarding an ear disability includes VA treatment 
records that document treatment for symptoms involving the 
ear.  Records from 1993 to 1996 show treatment for ear aches 
for both ears.  The veteran was diagnosed with otitis externa 
bilaterally.  Additionally, bilateral sensorineural hearing 
loss was found on audiological examination.  Furthermore, the 
veteran had complaints of tinnitus, which had not been 
previously documented.

In consideration of the additional evidence received since 
the prior April 1991 and August 1994 final decisions, the 
Board finds that new and material evidence sufficient to 
reopen the previously denied claims of service connection for 
an ear disability as been received.  The additional VA 
treatment records suggest that the veteran may have a current 
ear disability or more than one ear disability.  An absence 
of a current ear disability was the primary reason service 
connection was denied for both hearing loss and chronic ear 
infections.  The new evidence suggests that the veteran may 
have multiple current ear disabilities, including hearing 
loss, ear infections, and tinnitus.  Therefore, the evidence 
is material because it pertains to the current disability 
element of a service connection claim.  Although the evidence 
does not address the origins of the veteran's ear 
symptomatology, the evidence relates to an unestablished fact 
necessary to substantiate the claim and it raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the claim of service connection for an ear 
disability is reopened with the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Board will address the veteran's underlying 
claim in the remand section following the decision.


ORDER

Service connection for residuals of a head injury is denied.

Service connection for a disability manifested by memory loss 
is denied.

Service connection for a disability manifested by stuttering 
is denied.

Service connection for a sleep disorder is denied.

Service connection for major depressive disorder is denied.

The veteran's claim of service connection for an ear 
disability is reopened; to this limited extent, the appeal of 
this issue is granted.


REMAND

The veteran has contended that he has headaches and an ear 
disability as a result of the alleged in-service head injury 
during basic military training.  Even though the Board found 
that the injury did not occur, the evidence raises a 
different theory on which a claim of service connection could 
be pursued for these two claimed disabilities.  

The veteran's service medical records document treatment for 
headaches in June 1973, November 1973, and March 1974.  The 
veteran was also treated for right ear infection in May 1974 
and a left ear infection in July 1974.  Additionally, as 
noted in the decision above, the veteran had worse hearing 
acuity at his separation examination compared to his entrance 
examination according to audiometric testing.

A review of the post-service medical records reveals 
treatment through VA for bilateral otitis externa, 
sensorineural hearing loss, and tinnitus.  The treatment was 
predominantly documented between 1993 and 1996.  VA treatment 
records also reflect complaints and treatment for headaches 
by at least 1996.  Since August 2006, the veteran has 
received regular treatment for headaches.

VA will provide a medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.

Here, there is evidence of in-service treatment for headaches 
and ear infections.  There is also evidence of current 
symptoms and at least an indication by the veteran that 
headaches or an ear disability may be associated with the 
veteran's service.  The veteran has yet to be afforded a VA 
examination in connection with these two claims.  Therefore, 
the Board finds that an examination is warranted in order to 
determine the nature and etiology of the claimed 
disabilities.

The veteran should be scheduled for VA examinations to 
address his claims of service connection for headaches and an 
ear disability.  All diagnoses pertaining to headaches and 
any ear disability should be provided.  An opinion should be 
requested that addresses whether the veteran has any headache 
disability or any ear disability that is attributable to his 
active military service.

It appears that the veteran continues to receive regular 
treatment at the Nashville VAMC.  Updated treatment records 
should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Obtain the veteran's more recent 
treatment records (since October 2007) 
from the Nashville VAMC and associate the 
records with the claims folder.

2.  Schedule the veteran for VA 
examinations, including an audiological 
examination, in connection with claims of 
service connection for headaches and an 
ear disability.  The entire claims file, 
to include a complete copy of this 
remand, should be made available to, and 
reviewed by, the examiners designated to 
examine the veteran.  All appropriate 
tests and studies should be performed and 
all clinical findings should be reported 
in detail.

An examiner should specifically indicate 
whether the veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
a speech recognition score using the 
Maryland CNC Test of less than 94 
percent).  See 38 C.F.R. § 3.385 (2008).

The examiners should determine the 
current diagnoses of all disabilities 
pertaining to the veteran's complaints 
concerning headaches and ear 
symptomatology, if any.  Based on a 
thorough review of the evidence of 
record, the examiners should provide an 
opinion as to the medical probabilities 
that the veteran has such a current 
disability that is related to his period 
of military service.  Attention should be 
paid to the in-service treatment for 
headaches and ear infections.  The 
examiners should also indicate whether 
any such disability is more likely than 
not of post-service onset.  An opinion 
should be provided for each disability 
diagnosed.  All opinions should be set 
forth in detail and explained in the 
context of the record.

After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.  (The veteran should be 
advised that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
claim.  See 38 C.F.R. § 3.655 (2008).)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for headaches and for an ear 
disability.  If any benefit sought is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


